Citation Nr: 0325411	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to an increased rating for hemorrhoids, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from November 1970 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Manchester New 
Hampshire, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  In the present appeal, 
pursuant to the authority of 38 C.F.R. § 19.9(a)(2), the 
veteran was afforded an additional VA examination in 
September 2002, and additional service, VA and private 
medical records were obtained, in accordance with a Board 
Development Memo of March 2002.  

The United States Court of Appeals for the Federal Circuit 
has recently held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having remanded the matter to the 
RO for initial consideration of the evidence developed by the 
Board and without having obtained a waiver from the claimant 
of such RO consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

In addition, the September 2002 VA examination is inadequate 
for rating purposes, and an additional VA examination and 
medical opinion requested by the Board concerning the 
etiology of the appellant's hepatitis C has not yet been 
obtained.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded an 
examination by a physician with 
appropriate expertise in order to 
determine the current nature and extent 
of impairment from the appellant's 
hemorrhoids and the extent of any anal 
sphincter impairment.  Send the claims 
file to the examining physician for 
review.  

The examiner should specifically identify 
any bleeding, anal fissures and anemia 
which are present.  In assessing the 
extent of any anal sphincter impairment, 
the examiner should determine the extent 
of any leakage and assess the frequency 
of any leakage and involuntary bowel 
movements.  The examiner should also 
provide an opinion concerning the impact 
of this disability on the appellant's 
ability to work.  The rationale for all 
opinions expressed must also be provided.  

2.  The RO should also make arrangements 
with the appropriate VA medical facility 
for the appellant to be afforded a VA 
examination by a physician with 
appropriate expertise in order to 
determine the extent and etiology of his 
hepatitis C.  Send the claims file to the 
examiner for review.  

Based upon the examination results and 
the claims file review, the examiner 
should provide an opinion as to whether 
it is likely, unlikely, or at least as 
likely as not that the appellant's 
hepatitis C is etiologically related to 
his active service.  The examiner should 
also comment on the likelihood that the 
appellant would have been given a blood 
transfusion during his thrombectomy in 
January 1971 in view of his history of 
bleeding hemorrhoids.  

3.  The RO should then undertake any 
additional development it determines to 
be warranted in this case.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims seeking 
service connection for hepatitis C and an 
increased rating for hemorrhoids based on 
all evidence received since its most 
recent consideration of these claims.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  

The appellant need take no further action unless he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




